Exhibit 10.1
 
ISLET SCIENCES, INC.
DIRECTOR AGREEMENT
 
THIS AGREEMENT (the "Agreement") is made as of the __ day of ___ 2015 and is by
and between Islet Sciences, Inc., a Nevada corporation (hereinafter referred to
as the "Company"), and ___________________ (hereinafter referred to as the
"Director").


WHEREAS, it is essential to the Company to attract and retain accomplished and
capable individuals to serve on the Board of Directors of the Company (the
“Board”); and


WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board; and


WHEREAS, the Board of the Company desires to appoint the Director to serve as
and perform the duties of an independent director and the Director desires to be
so appointed and to perform the duties required of such position in accordance
with the terms and conditions of this Agreement;


NOW, THEREFORE, the parties agree as follows:


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1.     DUTIES. Director will serve as a director of the Company and perform all
duties of a director of the Company, including without limitation (1) attending
meetings of the Board, (2) serving on one or more committees of the Board (each
a “Committee”) and attending meetings of each Committee of which Director is a
member, (3) using judgment and advice to the best interests of the shareholders,
and (4) any other customary duties of a director as may be determined and
assigned by the Board of Directors of the Company and as may be required by the
Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Nevada Revised Statutes (the "NRS"). The Company currently intends to
hold quarterly meetings of the Board, with a minimum of one meeting per annum
being attended in person. Additional meetings of the Board may be called in
accordance with the Company’s by-laws.


The Director agrees to devote sufficient time to perform the duties of a
director of the Company, including duties as a member and chair of designated
committee(s) and such other committees as the Director may hereafter be
appointed to.  The Director will perform such duties in accordance with the
general fiduciary duty of directors arising under the NRS.


2.     TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the next Annual Shareholder’s Meeting, Director’s removal or
resignation whichever occurs earliest.


3.     COMPENSATION. The Company will compensate the Director as follows:


(i) The Chair of the Islet Board of Directors Compensation Committee will
oversee the design and implementation of a formal Director Compensation plan by
June 30, 2015 under which the Director will be compensated.
 
4.     EXPENSES. In addition to the compensation and reimbursement provided in
paragraph 3 hereof, the Company will reimburse the Director for pre-approved
reasonable business-related expenses incurred in good faith in the performance
of the Director’s duties for the Company. Such payments shall be made by the
Company upon submission by the Director of a signed statement itemizing the
expenses incurred. Such statement shall be accompanied by receipts or
documentation for the expenditures.
 
5.     CONFIDENTIALITY. The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including but not limited to
business methods, information systems, financial data and strategic plans which
are unique assets of the Company ("Confidential Information"). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.  The Company and the Director each acknowledge that,
in order for the intents and purposes of this Agreement to be accomplished, the
Company shall necessarily be obtaining access to certain intellectual capital,
benefit of the Director’s experience and expertise, and contacts possessed by
the Director (“DIC”). The Company covenants not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any DIC except as the Director may allow in writing;
provided, however, that all DIC shall be identified to the Company in connection
with its disclosure and provided, further, that such DIC shall not be otherwise
publicly available or known to the Company.


 
1

--------------------------------------------------------------------------------

 
6.     NON-COMPETE. During the term of this Agreement and for a period of twelve
(12) months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
"Restricted Period"), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the "Company's
Business") for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.


7.     TERMINATION. With or without cause, the Board and the Director may each
terminate this Agreement at any time upon ten (10) days’ written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted here
from shall prevent the shareholder(s) of the Company from removing the Director
with immediate effect at any time for any reason.


8.     INDEMNIFICATION. The Company shall, to the full extent allowed by the law
of the State of Nevada, indemnify and hold the Director harmless from and
against any expenses, including reasonable attorney’s fees, judgments, fines,
settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, the Director’s
position with the Company, other than any such Losses incurred as a result of
the Director’s negligence or willful misconduct, as provided in an
Indemnification Agreement, substantially in the form annexed hereto as Exhibit A
(the “Indemnification Agreement”).


9.     AMENDMENT AND WAIVER.  No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties.  No waiver
of any provision of this Agreement on any occasion will be deemed to constitute
or will constitute a waiver of that provision on any other occasion or a waiver
of any other provision of this Agreement.


10.     NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
___________ with a copy (which shall not constitute notice) to Ofsink, LLC by
fax to (646) 224-9844.


11.     GOVERNING LAW. This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of New York.


12.     ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13.     MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.


14.     ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.     COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.


16.     ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.




[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed as of the day and year first above written.
 



 
ISLET SCIENCES, INC.
 
     
By:______________________
 
Name:  James Green
 
Title:  Chief Executive Officer
         
DIRECTOR
 
     
________________________
 
Name:
 
Address:
       





 
 
3

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
 
FORM OF INDEMNIFICATION AGREEMENT
 
 


 
 
4

--------------------------------------------------------------------------------